Citation Nr: 0607308	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  04-41 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel





INTRODUCTION

The veteran-appellant served on active duty from September 
1943 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision by the 
Department of Veterans Affairs (VA), Cleveland, Ohio, 
Regional Office (RO) that denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
The veteran ultimately perfected an appeal of that decision.  

In March 2006, pursuant to the provisions of 38 C.F.R. 
§ 20.900(c) (2005), a Deputy Vice Chairman at the Board 
granted a motion to advance the veteran's case on the docket 
that had been submitted by the veteran's representative in 
February 2006.  The case is now ready for appellate review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003.  38 U.S.C.A. §§ 5109B, 7112 (West 2002).

In a statement submitted by the veteran along with his 
substantive appeal in November 2004, he indicated that he had 
recently remembered that he had been treated at the "VA 
Medical Center (VAMC), in Clarksburg, West Virginia, in the 
late 1950's or early 1960's."  He stated that the primary 
treatment was for hemorrhoids, but that "there could be some 
mention of his hearing loss in these records."  The veteran 
requested that these records be obtained and reviewed.  

Thus far, no effort has been made to obtain the VA medical 
records identified by the veteran in November 2004.  It is 
incumbent upon VA to assist the veteran in obtaining 
treatment records and medical evidence, the possible location 
of which has been specifically identified by the veteran in 
order to fully determine the origin of the veteran's hearing 
loss.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159 
(2005).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  After obtaining all necessary 
authorizations and releases, the VBA AMC 
should attempt to obtain copies of the 
veteran's medical records from VAMC, 
Clarksburg, West Virginia, dated in the 
1950's/1960's and that were identified by 
the veteran in a November 2004 statement.  
All records obtained should be associated 
with the claims file.

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for bilateral hearing 
loss.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

